Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-21443 BlackRock Dividend AchieversTM Trust (Exact name of registrant as specified in charter) 100 Bellevue Parkway, Wilmington, DE 19809 (Address of principal executive offices) (Zip code) Robert S. Kapito, President BlackRock Dividend AchieversTM Trust 40 East 52nd Street, New York, NY 10022 (Name and address of agent for service) Registrant's telephone number, including area code: 888-825-2257 Date of fiscal year end: October 31, 2007 Date of reporting period: January 31, 2007 Item 1. Schedule of Investments. The Registrants unaudited schedule of investments as of the close of the reporting period pursuant to Rule 30b1-5 under the Investment Company Act of 1940 is as follows: PORTFOLIO OF INVESTMENTS (unaudited) JANUARY 31, 2007 BlackRock Dividend Achievers Trust (BDV) (Percentage of Net Assets) Shares Description Value LONG-TERM INVESTMENTS99.6% Common Stocks99.6% Aerospace & Defense0.3% 34,300 United Technologies Corp. $ 2,333,086 Automotive0.8% 142,900 Genuine Parts Co. 6,790,608 Basic Materials1.8% 69,300 PPG Industries, Inc. 4,593,897 225,500 RPM Intl., Inc. 5,238,365 167,000 Sonoco Products Co. 6,429,500 Total Basic Materials 16,261,762 Conglomerates3.7% 914,100 General Electric Co. 32,953,305 Consumer Products14.6% 492,700 Altria Group, Inc. 43,057,053 97,700 Anheuser-Busch Cos., Inc. 4,979,769 481,900 Coca-Cola Co. (The) 23,073,372 342,000 ConAgra Foods, Inc. 8,792,820 48,200 Home Depot, Inc. 1,963,668 186,200 Kimberly-Clark Corp. 12,922,280 172,500 McDonalds Corp. 7,650,375 72,000 Procter & Gamble Co. 4,670,640 524,400 Sara Lee Corp. 8,993,460 48,300 Stanley Works (The) 2,765,658 154,000 Universal Corp. 7,442,820 79,400 Wal-Mart Stores, Inc. 3,786,586 Total Consumer Products 130,098,501 Energy14.6% 120,000 Atmos Energy Corp. 3,748,800 582,900 Chevron Corp. 42,481,752 357,500 Consolidated Edison, Inc. 17,260,100 363,000 Exxon Mobil Corp. 26,898,300 93,200 National Fuel Gas Co. 3,792,308 42,900 Peoples Energy Corp. 1,868,295 199,700 Pinnacle West Capital Corp. 9,743,363 339,300 Progress Energy, Inc. 16,130,322 104,100 Vectren Corp. 2,927,292 67,600 WGL Holdings, Inc. 2,138,188 56,900 WPS Resources Corp. 3,018,545 Total Energy 130,007,265 Financial Institutions37.6% 75,000 Allstate Corp. 4,512,000 60,000 American Intl. Group, Inc. 4,107,000 135,600 Arthur J. Gallagher & Co. 3,887,652 803,600 Bank of America Corp. 42,253,288 429,600 BB&T Corp. 18,154,896 129,494 Capital One Financial Corp. 10,411,317 766,300 Citigroup, Inc. 42,246,119 281,400 Comerica, Inc. 16,687,020 346,000 Fifth Third Bancorp 13,805,400 151,400 First Commonwealth Financial Corp. 1,990,910 52,600 FirstMerit Corp. 1,184,552 123,500 FNB Corp. 2,172,365 41,200 Franklin Resources, Inc. 4,907,332 61,000 Freddie Mac 3,960,730 561,100 KeyCorp 21,417,187 99,500 Lincoln National Corp. 6,680,430 783,800 National City Corp. 29,666,830 100,000 Popular, Inc. 1,826,000 464,326 Regions Financial Corp. 16,836,461 1 BlackRock Dividend Achievers Trust (BDV) (continued) (Percentage of Net Assets) Shares Description Value Financial Institutions(contd) 168,000 SunTrust Banks, Inc. $ 13,960,800 138,000 T. Rowe Price Group, Inc. 6,622,620 73,437 TD Banknorth, Inc. 2,368,343 102,642 Valley National Bancorp 2,628,662 663,700 Washington Mutual, Inc. 29,594,383 939,400 Wells Fargo & Co. 33,743,248 Total Financial Institutions 335,625,545 Health Care12.4% 174,100 Abbott Laboratories 9,227,300 315,400 Eli Lilly & Co. 17,069,448 257,500 Johnson & Johnson 17,201,000 775,200 Merck & Co., Inc. 34,690,200 1,258,000 Pfizer, Inc. 33,009,920 Total Health Care 111,197,868 Industrials1.4% 77,100 3M Co. 5,728,530 27,800 Caterpillar, Inc. 1,781,146 55,800 Emerson Electric Co. 2,509,326 207,200 ServiceMaster Co. 2,703,960 Total Industrials 12,722,962 Real Estate Investment Trust4.9% 100,500 General Growth Properties, Inc. 6,182,760 184,400 Health Care Property Investors, Inc. 7,606,500 55,000 Healthcare Realty Trust, Inc. 2,330,900 97,000 Home Properties, Inc. 6,236,130 94,000 Lexington Realty Trust 2,000,320 102,000 Liberty Property Trust 5,277,480 89,200 National Retail Properties, Inc. 2,118,500 85,900 Realty Income Corp. 2,472,202 58,300 Sun Communities, Inc. 1,842,863 167,400 United Dominion Realty Trust, Inc. 5,489,046 57,800 Universal Health Realty Income Trust 2,337,432 Total Real Estate Investment Trust 43,894,133 Technology1.5% 50,100 Intl. Business Machines Corp. 4,967,415 184,000 Pitney Bowes, Inc. 8,808,080 Total Technology 13,775,495 Telecommunications6.0% 63,000 Alltel Corp. 3,861,270 1,319,900 AT&T, Inc. 49,667,837 Total Telecommunications 53,529,107 Total Common Stocks (cost $736,089,706) 889,189,637 MONEY MARKET FUND0.3% 2,462,760 Fidelity Institutional Money Market Prime Portfolio (cost $2,462,760) 2,462,760 Total investments99.9% (cost $738,552,466 1 ) $ 891,652,397 Other assets in excess of liabilities0.1% 1,197,327 Net Assets100.0% $ 892,849,724 1 Cost for federal income tax purposes is $737,609,347. The net unrealized appreciation on a tax basis is $154,043,050, consisting of $160,853,295 gross unrealized appreciation and $6,810,245 gross unrealized depreciation. For Trust compliance purposes, the Trusts sector and industry classifications refer to any one or more of the Standard Industry Codes as defined by the SEC. This definition may not apply for purposes of this report, which may combine sector and industry sub-classifications for reporting ease. 2 Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have evaluated the Registrant's disclosure controls and procedures within 90 days of this filing and have concluded, as of that date, that the Registrants disclosure controls and procedures were reasonably designed to ensure that information required to be disclosed by the Registrant in this Form N-Q was recorded, processed, summarized, and reported within the required time periods and that information to be disclosed by the Registrant in this Form N-Q was accumulated and communicated to the Registrants management, including its principal executive and principal financial officers, as appropriate, to allow timely decisions regarding required disclosure. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a -3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications of the Registrants Principal Executive and Financial Officers pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 are attached as EX-99.CERT. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) BlackRock Dividend AchieversTM Trust By: /s/ Donald C. Burke Name: Donald C. Burke Title: Treasurer and Principal Financial Officer Date: March 28, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Robert S. Kapito Name: Robert S. Kapito Title: President and Principal Executive Officer Date: March 28, 2007 By: /s/ Donald C. Burke Name: Donald C. Burke Title: Treasurer and Principal Financial Officer Date: March 28, 2007 4
